United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-50995
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LUIS LUNA-CANO, also known as Miguel Luna-Ontiveros,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. 3:04-CR-534-ALL-FM
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Luis Luna-Cano appeals his sentence for illegal

reentry.   He argues that (1) his sentence violates United States

v. Booker, 125 S. Ct. 738 (2005), insofar as it was enhanced

based on findings made by the district court relevant to his

criminal history score; (2) his sentence violates Booker insofar

as he was sentenced under the mandatory Sentencing Guideline

regime; and (3) 8 U.S.C. § 1326(b)(1)&(2) are unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50995
                                  -2-

     Both of Luna’s Booker claims fail because he cannot show

that the alleged errors affected his substantial rights.     See

United States v. Valenzuela-Quevedo, __F.3d__, 2005 WL 941353, at

*4 (5th Cir. Apr. 25, 2005); United States v. Mares, 402 F.3d
511, 521 (5th Cir. 2005), petition for cert. filed, No. 04-9517

(U.S. Mar. 31, 2005).    The sentencing and revocation hearing

transcripts are silent regarding whether the district court would

have reached a different conclusion had the Guidelines been

advisory.   Moreover, the facts that the district court imposed

the minimum illegal reentry sentence and ran Luna’s sentences

concurrently are, standing alone, no indication that the court

would have reached a different conclusion under an advisory

scheme.   See United States v. Bringier, 405 F.3d 310, 317 n.4

(5th Cir. 2005).    Luna therefore cannot carry his burden of

showing that the result likely would have been different had he

been sentenced under the advisory scheme, and he cannot show

plain error.     See Mares, 402 F.3d at 522.

     Luna correctly concedes that his Apprendi claim is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), see United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), and he raises it solely to preserve its further review by

the Supreme Court.     We must follow Almendarez-Torres “unless and

until the Supreme Court itself determines to overrule it.”       Id.

(internal quotation marks and citation omitted).

     AFFIRMED.